ORDER

PER CURIAM.
Steven Murphy (“Movant”) appeals from the motion court’s denial, without an evi-dentiary hearing, of his amended motion for post-conviction relief pursuant to Rule 24.035. Movant entered an Alford plea of guilty to one count of statutory sodomy in the first degree. He was sentenced to thirty years’ imprisonment in the Missouri Department of Corrections, given a suspended execution of sentence and ordered to serve 120 days in the County Department of Corrections as shock time, and placed on probation for five years. Following the revocation of Movant’s proba*476tion, he filed his motion for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).